DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Amendment
This Office Action is in response to an amendment filed on 11/19/2020. As directed by the amendment, claims 3 and 6 were canceled, claims 1-2, 5, 7, 11-13 and 15-16 were amended, and claim 17 was added. Thus, claims 1-2, 4-5, and 7-17 are pending for this application. 
 
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first elongated bead” (claims 1, 12 and 13), and the “second elongated bead” (claims 1, 12 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

 
Claim Rejections - 35 USC § 112
  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-2, 4-5, and 7-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 12, the preamble of each claim is drawn to an apparatus (e.g. claim 1 recites “A support member…comprising” and claim 12 recites “a patient interface device…comprising”, and the body of each claim also includes the limitation “the sidewall was formed by”. Therefore, it is unclear if applicant is claiming an apparatus or method, as a single claim may not be drawn both an apparatus and method. Applicant is required to amend the claim to be clearly directed to the intended scope.
The remaining claims are rejected due to dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claim(s) 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bainbridge (US 7,662,468). 
Regarding claim 13, Bainbridge discloses (Fig. 20) a method of forming a support member (padding material, Col. 30 lines 43-50) for use in a sealing assembly of a patient interface device for delivering a flow of a breathing gas to the airway of a patient (material of support member of Bainbridge is capable of being used in a sealing assembly of a patient interface device for delivering a flow of a breathing gas to the airway of a patient), the method comprising: 
applying a first bead (beads 2, 4, 6 of Fig. 20) of a first settable material (beads 2, 4, and 6 made of material different from the other beads, Col. 30 lines  43-51) in a first predetermined pattern on a working form (see pattern in Fig. 20. The beads are placed in a casing material, therefore the working form is the surface of the casing that the beads are applied, see Col. 9 lines 28-52); and

wherein at least one of the first bead and the second bead forms a portion of an outer surface of the support member (beads 8-19 form outer surface).
Regarding claim 14, Bainbridge discloses the working form comprises a work surface (surface of casing 56 in Fig. 23).
Regarding claim 15, as best understood, Bainbridge discloses the working form comprises a base portion (casing 56 in Fig. 23) which is structured to be coupled to a frame member of the patient interface device (the casing 56 is “structured” to be coupled to a frame member of the patient interface device, in that casing 56 is a casing that contains the beads and can be attached to a surface, e.g. surface of a frame member).
Regarding claim 16, Bainbridge discloses the second settable material is different from the first settable material (beads 2 and 8 formed of different materials, Col. 30 lines 43-51).

Claim(s) 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll (US 2011/0162654). 
Regarding claim 13, Carroll discloses (Fig. 1-7) a method of forming a support member (cushioning region 23) for use in a sealing assembly of a patient interface device for delivering a flow of a breathing gas to the airway of a patient (see Fig. 1), the method comprising: 
applying a first elongated bead (a conventional definition of “bead” is “a projecting rim, band, or molding”, Merriam-Webster https://www.merriam-webster.com/dictionary/bead. In this case, the portion of the portion of chamber 24 of the cushioning region 23 filled with settable 
applying a second elongated bead (a conventional definition of “bead” is “a projecting rim, band, or molding”, Merriam-Webster https://www.merriam-webster.com/dictionary/bead. In this case, the portion of the portion of chamber 24 of the cushioning region 23 filled with settable material G1 is an “elongated bead” because it is an elongatedly shaped (see Fig. 1) “projecting rim, band or molding”) of a second settable material (material G1 is soft gel layer (softer gel than that of G2, see paragraphs [0146] and [0151], which is “settable” because it comprises “vulcanized silicone gel”, see paragraphs [0186] and [0187])) in a second predetermined pattern adjacent the first bead ((“predetermined pattern” is the perimeter of the mask, see Fig. 1 and 5. Region G1 is adjacent to region G1, see Fig. 5 and 7), 
wherein at least one of the first elongated bead and the second elongated bead forms a portion of an outer surface of the support member (first elongated bead G2 forms a portion of the outer surface, since it is around the perimeter and is on an “outer surface” with respect to the face of the patient (G1 corresponds to inner surface)).
 Regarding claim 17, Carroll discloses the first elongated bead consists solely of the first settable material and/or the second elongated bead consists solely of the second settable material (G1 and G2 are each gel layers, each being a settable material (gel material is vulcanized, paragraph [0187], therefore “capable of being set”). Furthermore, Carroll discloses that G1 .

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Judson (US 2012/0132208) in view of Bainbridge (US 7,662,468).
Regarding claim 1, as best understood, Judson discloses (Fig. 1-6 and 15) a support member for use in a sealing assembly of a patient interface device for delivering a flow of a breathing gas to the airway of a patient, the support member (102) comprising: 
a first end (end of 102 coupled to cap portion 772, paragraph [0043]) structured to be coupled to a frame member (frame 990) of the patent interface device (see Fig. 16 and paragraph [0043]); 
a second end (end of 102 in contact with user in Fig. 16) structured to sealingly engage the face of a patient; and 
a sidewall (outer barrier 108) which extends between the first end and the second end.

However, Bainbridge teaches (Fig. 20) a support member (padding material, Col. 30 lines 43-50) formed of composite materials, wherein the support member is formed by a method comprising the steps of: applying a first elongated bead (beads 2, 4, 6 of Fig. 20. While Bainbridge shows spherical beads in Fig. 20, Bainbridge discloses that the shape of the bead may include elongated shapes such as ellipsoidal, tear drop, etc., see Col. 25 lines 46-51) of a first settable material (beads 2, 4, and 6 made of material different from the other beads, Col. 30 lines  43-51) in a first predetermined pattern on a working form (see pattern in Fig. 20. The beads are placed in a casing material, therefore the working form is the surface of the casing that the beads are applied, see Col. 9 lines 28-52); and applying a second elongated bead (beads 8-19 of Fig. 20. While Bainbridge shows spherical beads in Fig. 20, Bainbridge discloses that the shape of the bead may include elongated shapes such as ellipsoidal, tear drop, etc., see Col. 25 lines 46-51) of a second settable material (beads 8-19 of Fig. 20 made of a material different from the other beads, see Col. 30 lines 43-51) in a second predetermined pattern adjacent the first bead (see pattern and positioning in Fig. 20), wherein at least one of the first elongated bead and the second elongated bead forms a portion of an outer surface of the support member (beads 8-19 form outer surface).

Regarding claim 2, the modified Judson/Bainbridge reference does not disclose the first elongated bead has a first cross-sectional area (Ai) and the second elongated bead has a second cross-sectional area (A2) different from the first cross-sectional area. However, Bainbridge teaches (Fig. 21) the first bead (bead 3) has a first cross-sectional area (Ai) and the second bead (bead 10) has a second cross-sectional area (A2) different from the first cross-sectional area (Col. 31 lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cross sectional areas of the first and second beads of the modified Judson/Bainbridge reference such that the first bead has a first cross-sectional area (A1) and the second bead has a second cross-sectional area (A2) different from the first cross-sectional area, as taught by Bainbridge, for the purpose of providing a variety of void sizes with a given support material, thereby improving complexity and customability of the support structure (Col. 31 lines 1-5 and 25-42 of Bainbridge).
Regarding claim 5, Bainbridge discloses the first elongated bead (bead 2) is formed from a first material and the second elongated bead (bead 8) is formed from a second material different than the first material (beads 2 and 8 formed of different materials, Col. 30 lines 43-51).
Regarding claim 7, Bainbridge disclose at least one void is defined within the sidewall (voids between the beads in Fig. 20 Bainbridge).
Regarding claim 11, as best understood, Judson discloses the first end comprises a base portion (cap portion 772) to which the sidewall is coupled and wherein the base portion is structured to be coupled to a frame member of the patient interface device (frame 990 of Fig. 16 Judson).
Regarding claim 12, Judson discloses (Fig. 1-6 and 16) a patient interface device for delivering a flow of breathing gas to the airway of a patient, the interface device comprising: 
a rigid frame member (frame 990); and 
a sealing assembly having a support member (cushion 102) comprising: 
a first end (end of cushion 102 coupled to cap portion 772, paragraph [0043]) coupled to the frame member (see paragraphs [0043]-[0044] and Fig. 16); 
a second end (end of 102 in contact with user in Fig. 16) structured to sealingly engage the face of a patient; and a sidewall (outer barrier 108) which extends between the first end and the second end. 
Judson discloses the support member is formed of a first bead (paragraph [0038]) that the support member was formed by: applying a first elongated bead of a first settable material in a first predetermined pattern on a working form; and applying a second elongated bead of a second settable material in a second predetermined pattern adjacent the first bead, wherein at least one of the first elongated bead and the second elongated bead forms a portion of an outer surface of the support member.
However, Bainbridge teaches (Fig. 20) a support member (padding material, Col. 30 lines 43-50) formed of composite materials, wherein the support member is formed by a method comprising the steps of: applying a first elongated bead (beads 2, 4, 6 of Fig. 20. While Bainbridge shows spherical beads in Fig. 20, Bainbridge discloses that the shape of the bead may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of forming the support member of Judson to include the steps enumerated above, as taught by Bainbridge, for the purpose of creating a complex cushioning material to better seal and enhance cushioning of and conformability to the user (Col. 5 lines 1-10).

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Judson (US 2012/0132208) in view of Bainbridge (US 7,662,468, hereinafter Bainbridge ‘468), and further in view of Bainbridge (US 5,920,915, hereinafter Bainbridge ‘915).
Regarding claim 4, the modified Judson/Bainbridge ‘468, in which Bainbridge ‘468 discloses a second cross-sectional area and a first cross-sectional area, but does not disclose the second cross-sectional area is of a different shape than the first cross-sectional area.
However, Bainbridge ‘915 teaches (Fig. 23) a first elongated bead (oblong bead, see Fig. 23 and Col. 8 line 21-24) having a first cross-sectional area and a second elongated bead (cylinder bead, see Fig. 23 and Col. 8 line 21-24) having a second cross-sectional area, wherein the second cross-sectional area is of a different shape than the first cross-sectional area (see Fig. 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second beads of Bainbridge ‘468 to so that the second cross-sectional area is of a different shape than the first cross-sectional area, as taught by Bainbridge ‘915, for the purpose of providing a complex padding material that is custom designed not only for particular uses but also for particular individuals (Col. 8 lines 34-40).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Judson (US 2012/0132208) in view of Bainbridge (US 7,662,468, hereinafter Bainbridge ‘468), and further in view of Chodowski (US 2014/0326246).
Regarding claim 8, the combined Judson/Bainbridge ‘468 reference discloses at least one void, but does not disclose the at least one void is positioned within the sidewall so as to be disposed adjacent the bridge of the patient's nose when the support member is disposed on the face of the patient. However, Chodowski teaches (Fig. 10-11) at least one void (80) is positioned 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of the combined Judson/Bainbridge ‘468 reference to include at least one void is positioned within the sidewall so as to be disposed adjacent the bridge of the patient's nose when the support member is disposed on the face of the patient, as taught by Chodowski, for the purpose of reducing the stiffness of the support member and the amount of filling material required (paragraph [0057]).
Regarding claim 9, the combined Judson/Bainbridge ‘468 reference discloses at least one void, but does not disclose the at least one void is positioned within the sidewall so as to be disposed adjacent the lower lip of the patient when the support member is disposed on the face of the patient. However, Chodowski teaches (Fig. 10-11) the at least one void (void 80) is positioned within the sidewall so as to be disposed adjacent the lower lip of the patient (bottom left void 80, see Fig. 10) when the support member is disposed on the face of the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of the combined Judson/Bainbridge ‘468 reference to include at least one void is positioned within the sidewall so as to be disposed adjacent the lower lip of the patient when the support member is disposed on the face of the patient, as taught by Chodowski, for the purpose of reducing the stiffness of the support member and the amount of filling material required (paragraph [0057]).
Regarding claim 10, the combined Judson/Bainbridge ‘468 reference discloses at least one void, but does not disclose wherein the at least one void comprises a first void and a second void, wherein the first void is positioned within the sidewall so as to be disposed adjacent a first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of the combined Judson/Bainbridge ‘468 reference to include a first void and a second void, wherein the first void is positioned within the sidewall so as to be disposed adjacent a first side of the patient's mouth when the support member is disposed on the face of the patient, and wherein the second void is positioned within the sidewall so as to be disposed adjacent a second side, opposite the first side, of the patient's mouth when the support member is disposed on the face of the patient, as taught by Chodowski, for the purpose of reducing the stiffness of the support member and the amount of filling material required (paragraph [0057]).

Response to Arguments
 Applicant's arguments filed 11/19/2020 have been fully considered.
Applicant’s amendment to the abstract have been considered, and the objections have been withdrawn.
Applicant’s amendments to the drawings have been considered, and the previous objections have been withdrawn. However, applicant’s amendments to the claims have resulted in new objections to the drawings (see above).
Applicant’s amendments to the claims to overcome rejection under 35 USC 112(b) have been considered, however the objection has been maintained (it appears applicant is still simultaneously claiming an apparatus and method in claims 1 and 12).
Regarding rejection of claim 13 under 35 USC 102(a)(1) and rejections of claims 1 and 12 under 35 USC 103, applicant argued “Bainbridge does not disclose or by any means suggest a material that for use in, or is even suitable for use in, ‘a support member for use in a sealing assembly of a patient interface device’” (page 8 paragraph 2 Remarks). The examiner respectfully disagrees for the following reason. 
In response to applicant's argument that Bainbridge does not disclose a material suitable for use in, “a support member for use in a sealing assembly of a patient interface device”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Furthermore, Bainbridge discloses that the beads are for use in making a padding material, which one of ordinary skill in the art would recognize is for use as a support.
 Applicant further argued that the beads of Bainbridge “are not formed of a settable material and are not elongated, because Bainbridge discloses the beads are coupled together via 
Applicant’s arguments regarding allowability of dependent claims are moot due to rejection of all independent claims.
  
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reinhardt (US 2013/0291409) discloses a shoe sole formed of a first elongated bead and a second elongated bead.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785